Citation Nr: 0313407	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original calculated amount of $25,109.00 
plus accrued interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Committee on Waivers and Compromises (Committee), Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

This case was previously before the Board.  In September 
1997, the Board remanded the appeal for the veteran to have a 
Board hearing.  In October 1998, the Board remanded the case 
for additional development.  In July 1999, the Board remanded 
the case for readjudication and issuance of a supplemental 
statement of the case following receipt of additional 
evidence.  The Board issued a decision in January 2000 in 
which waiver of recovery of the loan guaranty debt listed 
above was allowed in part and denied in part.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 2001 Order, the Court 
vacated the portion of the Board decision that denied waiver 
of recovery of loan guaranty debt and remanded the matter for 
consideration of Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  By letter 
dated in April 2002, the Board advised the veteran and his 
representative that he had additional time in which to 
supplement evidence and argument before the Board.  Responses 
from the veteran and his representative received in April 
2002 have been associated with the claims folder.  The case 
is again ready for appellate review.   


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of 
waiver of recovery of loan guaranty debt, listed above.  
Specifically, a current Financial Status Report dated in 
September 2002 was obtained from the veteran.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) issued 
its decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision, the Court of Appeals invalidated 38 C.F.R. § 
19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  It found that the regulation, in conjunction with 
38 C.F.R. § 20.1304 (2002), allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained, 
which was inconsistent with the statute.  Because of this 
Court action, the Board has no jurisdiction to adjudicate 
this appeal prior to consideration of the new evidence by the 
Committee and the RO.  A remand is required in order to 
accomplish this consideration.

In addition, the Board notes that, during the course of the 
veteran's appeal, the VCAA was enacted.  Among other things, 
the VCAA expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  As discussed by the Court in its June 2001 
Order, the claims folder contained no notice to the veteran 
that complies with VCAA requirements.  The Board attempted to 
cure this deficiency by letter to the veteran and his 
representative dated in February 2003.  However, the 
regulatory provision that permitted the Board to provide such 
notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was also 
invalidated by the Court of Appeals in Disabled American 
Veterans v. Secretary of Veterans Affairs.  Therefore, a 
remand to the RO and the Committee is also required in order 
to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
permit the applicable opportunity to 
respond.  

2.  The RO should then readjudicate the 
issue of waiver of recovery of loan 
guaranty indebtedness in the original 
calculated amount of $25,109.00 plus 
accrued interest.  Such readjudication 
should include consideration of the 
September 2002 Financial Status Report, 
as well as any evidence received or 
secured following issuance of VCAA 
notice.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs and the VCAA.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


